[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO REARGUE
This is a foreclosure action in which, after trial, the court rendered judgment in favor of the plaintiff of strict foreclosure.
Pursuant to this judgment, the court awarded to the plaintiff's attorney the sum of $5,000 in attorney's fees. The plaintiff has asked in her motion to reargue for the court to reconsider its award of attorney's fees as being inadequate.
The court has reviewed the entire file and pertinent portions of the transcript in this case and listened to the parties' arguments at the hearing on this motion. The court finds that it has erred in its previous award of attorney's fees.
In making the previous award, the court considered the claim in the plaintiff's attorney's affidavit that the hours spent of 176.9 was excessive. In doing so, the court ignored the statement of defense counsel Robert Weinstein at trial that he had "no reason to doubt the number of hours claimed, nor the hourly rate."
Although this, obviously, is not an admission by that defendant that the number of hours claimed by the defendant were necessary and proper, it is an admission that they were, in fact, performed by the plaintiff's attorney.
No other defendant objected to plaintiff's motion at the hearing.
The record and file clearly indicate that this case was highly contested from its inception to its conclusion and the court is convinced that, in fact, at least two-thirds of the hours claimed by the plaintiff were necessary and were performed by the plaintiff's attorney. The court feels that an hourly rate of $125 per hour is fair and proper in this case.
Accordingly, the motion to reargue is granted, the judgment is reopened, in part, and an attorney's fee of $15,000 is awarded to the plaintiff's attorney.
Freed, J.